DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 09/15/2022 for 17128318. Claims 1-20 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments with respect to the 101 rejection of claims 15-20 have been fully considered but are not persuasive.
Claim 15 currently recites a "computer program product comprising a computer readable storage medium". While Applicant's specification as originally filed states a "computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se" [para 0074], the specification only excludes transitory signals and does not limit the claim only to a statutory embodiment. The "computer readable storage medium" language remains open ended and can include software detached from a non-transitory computer readable storage medium, and thus the claims may still drawn to a non-statutory embodiment of a form of energy. Claims 15-20 remain rejected.
Applicant's arguments with respect to the 102 rejection of claim 1 have been fully considered but are not persuasive.
Applicant argues that Budnitz does not teach "an application context based on one or more selected from the group consisting of the authentication request, a computing resource to be accessed, an application to be accessed, and a type of authentication mode to deploy" [pgs. 8:2-9:1]. Examiner respectfully disagrees.
Applicant's specification does not disclose a special definition of "application context", merely an example of what one may include, "application context may define a type of authentication request, a type of computing device or computing resource to be accessed based on the authentication request, or a type of application to be accessed based on the authentication request" [Specification, para 0024]. Thus Applicant appears to argue a "application context" is one which is defines a type of one of an authentication request, computing resource, or application. The claim does not recite this definition of "application context" and only states that the application context be "based on" one of the alternatively usable group members. The broadest reasonable interpretation of "application context" includes any condition of the environment in which an application exists. Budnitz teaches capturing the environment of a user device, interpreted as "context", when the user device executes authentication instructions, interpreted as an "application" [cols. 3:19-62, 4:48-64, 9:11-43].
Therefore, when the user device captures an image of the device environment to authenticate a user in response to the user requesting access to an asset [cols. 4:48-64, 9:11-43], Budnitz teaches "identifying an application context based on one or more selected from the group consisting of a computing resource to be accessed". Claim 1 remains rejected.
Claims 8 and 15 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-7, 9-14, and 16-20 remain rejected at least based on their dependence from independent claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As to claim 15, the claim(s) is/are rejected because Applicant has provided evidence that Applicant intends the term "computer readable storage medium" to include non-statutory matter. Applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible media, including non-statutory media ["computer-readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device", Specification, para 0074]. The term "device" is insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Applicants are advised to insert the phrase "non-transitory" prior to "computer readable storage medium" to overcome rejection of claims 15-20 under 35 U.S.C. 101.
Dependent claims 16-20 fail to overcome the 35 U.S.C. 101 rejection as directed to parent claim 15. Accordingly, these claims are also rejected for being directed to non-statutory subject matter by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budnitz (US 10691785 B1).

As to claim 1, Budnitz discloses a computer-implemented method [Fig. 6, col. 9:11-43, system], comprising:
receiving, at an authentication system, an authentication request for a user [Fig. 6, cols. 4:48-64, 9:11-43, server receives user request for authentication to access asset];
identifying an application context based on one or more selected from the group consisting of the authentication request [cols. 3:19-62, 4:48-64, 7:17-41, device captures environment (read: context) of device executing authentication instructions (read: application) in response to user request to access asset (read: authentication request), note strikethrough indicates non-selected alternatives], 
identifying a set of input devices associated with the authentication system [cols. 6:11-32, 9:11-43, communicate with device including sensors];
based on the application context and the set of input devices, generating a set of user interaction prompts for the authentication request, the set of user interaction prompts corresponding to one or more user interactions with one or more input devices [Fig. 3, col. 7:17-55, 7:62-8:18, 9:11-50, generate authentication challenge including image of environment (read: context) captured by device sensors (read: input device) and cues (read: prompt) used in challenge, where cues illustrate how user may complete challenge, note the limitation "for the authentication request" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "set of user interaction prompts" as recited in the claim];
presenting the set of user interaction prompts within an audio-visual environment [Figs. 1, 3, cols. 4:48-64, 7:17-55, 9:65-10:16, environment includes device display presenting challenge including cues as visual display or audio];
capturing authentication data from the one or more input devices during presentation of the set of user interaction prompts [cols. 7:42-55, 9:11-42, 9:65-10:16, receive signals output by sensor of user device interacting with displayed cues]; and
authenticating the user based on the authentication data [Fig. 7, cols. 9:11-43, 9:65-10:26, provide user access upon successful completion of authentication challenge].

As to claim 2, Budnitz discloses the method of claim 1, wherein generating the set of user interaction prompts includes a first user interaction prompt for a first input device and a second user interaction prompt for a second input device [Fig. 3, cols. 7:23-55, 9:11-50, 9:65-10:26, authentication challenge includes presented cue and next cue completed by signals output from respective device sensors], and wherein presenting the set of user interaction prompts further comprises:
presenting the first user interaction prompt within the audio-visual environment [Figs. 3, 7, cols. 7:17-41, 9:65-10:16, device within environment presents challenge including cue];
capturing first authentication data from the first input device [cols. 9:11-43, 9:65-10:16, receive output from sensor completing authentication challenge];
presenting the second user interaction prompt within the audio-visual environment [Figs. 3, 7, cols. 7:62-8:18, 9:65-10:26, device within environment presents subsequent challenge including cue]; and
capturing second authentication data from the second input device [cols. 9:11-43, 9:65-10:26, receive output from sensor completing subsequent authentication challenge].

As to claim 3, Budnitz discloses the method of claim 1, wherein the audio-visual environment is an augmented reality system [Figs. 1, 3, cols. 4:48-64, 6:11-32, 7:17-41, environment includes virtual reality device presenting augmented reality].

As to claim 4, Budnitz discloses the method of claim 1, wherein the audio-visual environment is a virtual reality system [Figs. 1, 3, cols. 4:48-64, 6:11-32, 7:17-41, environment includes virtual reality device].

As to claim 5, Budnitz discloses the method of claim 1, further comprising:
generating a narrative framework for the set of user interaction prompts [Figs. 3-4, cols. 5:29-52, 7:17-55, 7:62-8:55, device display presents sequence of hybrid images (read: narrative framework) including challenges, respective visual cues, and user device sensor output; note the broadest reasonable interpretation of narrative framework includes a system (read: framework) visually presenting images in sequence (read: narrative) in response to sensor output];
presenting the set of user interaction prompts within the audio-visual environment based on the narrative framework [Fig. 7, cols. 5:29-52, 7:17-55, 7:62-8:55, present challenge and subsequent challenge including cues through device display]; and
capturing the authentication data during presentation of the narrative framework [Figs. 3, cols. 7, 7:17-55, 7:62-8:55, 9:65-10:26, receive sensor output with presented hybrid display].

As to claim 6, Budnitz discloses the method of claim 5, further comprising:
monitoring the capture of the authentication data [cols. 7:17-55, 7:62-8:55, 9:65-10:26, receive sensor output]; and
based on the capture of the authentication data, modifying the narrative framework [Fig. 7, cols. 9:65-10:26, provide or deny displayed access to asset in response to sensor output successfully completing presented challenge].

As to claim 7, Budnitz discloses the method of claim 6, further comprising: modifying the set of user interaction prompts based on the capture of the authentication data [Fig. 7, cols. 9:11-43, 9:65-10:26, present different challenge including cue in response to received sensor output data].

As to claim 8, Budnitz discloses a system [Fig. 6, cols. 6:11-32, 9:11-43, system], comprising: one or more processors [Fig. 6, cols. 6:11-32, 9:11-43, processors]; and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations [Fig. 6, cols. 6:11-32, 9:11-43, 10:27-44, data store stores instructions performed by processors] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 9-14, Budnitz discloses the system of claim 8 comprising limitations substantially similar to those recited in claims 2-7, respectively, and are rejected under similar rationale.

As to claim 15, Budnitz discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations [Fig. 6, cols. 6:11-32, 9:11-43, 10:27-44, data store stores instructions performed by processors] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 16-20, Budnitz discloses the computer program product of claim 15 limitations substantially similar to those recited in claims 2-6, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teng et al. (US 20210252408 A1) discloses prompting mini-games for purposes of user authentication.
Wu et al. (US 20180107816 A1) discloses a series of virtual reality prompts based on user authentication data.
Zhu et al. (US 20180285538 A1) discloses a 3D authentication method within a virtual environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145